Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00761-CV

                     IN RE COMMITMENT OF Kevin JOHNSON

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI123245
                    Honorable Catherine Torres-Stahl, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE ALVAREZ, JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We assess no costs of court because the appellant is indigent.

      SIGNED August 19, 2020.


                                             _____________________________
                                             Patricia O. Alvarez, Justice